Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on December 02, 2021. Claims 1-4, 6-12 and 14-22 are pending. 

Response to Arguments
In response to applicant’s argument that Clarke does not disclose “wherein a safety distance associated with the normal braking profile is greater than a safety distance associated with the emergency braking profile”. 
Paragraph [0275] of Clarke describes a single predetermined minimum distance (e.g., a
safety distance) between an ego vehicle and a leading vehicle. Clarke describes a processing unit
can maintain a predetermined minimum distance from the leading vehicle by “causing primary
vehicle 200 a to: (i) continuously close the distance gap from leading vehicle 200 b when the gap
is greater than the predetermined minimum distance”. The predetermined minimum distance is
not related to a braking profile, but rather a general driving profile. Even if it were related to a
braking profile, Clarke discloses only one predetermined minimum distance. Accordingly, claim
1 as amended is patentable over Clarke.
However, the claim as amended is only directed to a single  “safety distance” that is associated with a braking profile.  Thus, the argument is not persuasive.
The Examiner believes that all the arguments of the Applicant have been properly addressed and explained. Thus, the rejections of all of the claims are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Clarke et al. US2015/0151725 (“Clarke”).

Regarding claim(s) 1, 9, 17. Clarke discloses a method for controlling a braking of a vehicle, the method comprising: 
detecting a braking situation; determining a classification of the braking situation; selecting a braking profile based on the determined classification (FIG. 32B, illustrates an exemplary braking profilepara. 28, ); and applying a deceleration based on the selected braking profile to maintain a safety distance based on the selected braking profile (para. 275, e.g. processing unit 110 (e.g., via execution of action response module 1706) may cause primary vehicle 200a to mimic leading vehicle 200b within certain position, speed, and/or acceleration constraints associated with the two vehicles. For example, the constraints may require a predetermined minimum distance (e.g., a safety distance) between primary vehicle 200a and leading vehicle 200b or a predetermined maximum difference in speed and/or acceleration between the vehicles.) 
wherein a safety distance associated with the normal braking profile is greater than a safety distance associated with the emergency braking profile (para. 275, e.g. predetermined minimum distance (e.g., a safety distance) between primary vehicle 200a and leading vehicle 200b or a predetermined maximum difference in speed and/or acceleration between the vehicles. Para. 276, predetermined safety distance such as a minimum following distance, the speed of the two vehicles is the same. Para. 308, e.g. For example a collision threshold may include a time to collision or a minimum predetermined distance between vehicle 200 and other traffic.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 10-12, 15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. US2015/0151725 (“Clarke”) in view of Heinrichs-Bartscher et al. US2014/0032094 (“Heinrichs”).

Regarding claim(s) 2, 10. Clarke discloses wherein the classification includes a normal braking situation and an emergency braking situation, wherein a normal braking profile corresponding to the normal braking situation comprises a minimum normal deceleration and maximum normal deceleration, wherein an emergency braking profile corresponding to the emergency braking situation (para. 333-335, e.g. system 100 detects the presence of another vehicle ahead of vehicle 200 that is traveling at a rate of speed slower than vehicle 200, system 100 may cause vehicle 200 to reduce its speed by braking. System 100 may apply a braking profile that accounts for the immediacy of the risk (e.g., the risk of collision) to provide the driver with a natural driving sensation) 

Heinrichs teaches another emergency braking system specifically a minimum emergency deceleration and a maximum emergency deceleration, wherein the vehicle has a maximum physical deceleration, and wherein the maximum physical deceleration is greater than or equal to the maximum emergency deceleration and the maximum emergency deceleration is greater than the maximum normal deceleration (para. 51, para. 95, para. 102, para. 105-para. 107, e.g. The automatic emergency braking process can be triggered if a specified emergency braking condition is fulfilled and the specified warning time duration has expired. The emergency braking deceleration or a variable related thereto, such as the emergency braking pressure, the emergency braking force or the emergency braking torque, can be specified either fixedly or adjustably. In the latter case, depending on variables that describe for example the vehicle mass, the pad friction coefficient of the wheel brake devices of the vehicle).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Clarke by incorporating the applied teaching of Heinrichs to improve the vehicle brake controls.
	
Regarding claim(s) 3, 4, 7, 11, 12, 15. Clarke in view of Heinrichs further teaches wherein the maximum emergency deceleration is less than the maximum physical deceleration of the vehicle (Heinrichs para. 105, e.g. determining for example an actually attainable maximum braking deceleration and of setting the value of the specified emergency braking deceleration according to the determined actually attainable maximum braking deceleration.). 

Regarding claim(s) 18-22. Clarke does not explicitly disclose dynamically changing from the emergency braking profile to the normal braking profile when the emergency braking situation ends; and applying the deceleration based on the normal braking profile. 
Heinrichs teaches changing from the emergency braking profile to the normal braking profile when the emergency braking situation ends; and applying the deceleration based on the normal braking profile (para. 10-par. 106, e.g. e automatic emergency braking process can be triggered if a specified emergency braking condition is fulfilled and the specified warning time duration has expired. FIG. 7 shows a schematic diagram of the sequences of the method in order to determine whether driver-independent emergency braking of the own vehicle is initiated. Here two conditions can be taken into account for the initiation of emergency braking: a residual distance of the own vehicle from the object and/or a velocity reduction up to a collision or minimal distance time, FIG. 8 illustrates schematically the modular structure for the functional connection between determination of the driver warning and a subsequent necessity to be established, on expiry of the warning time duration, for emergency braking and its subsequent triggering.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Clarke by incorporating the applied teaching of Heinrichs to improve the vehicle brake controls during emergency situations.

Allowable Subject Matter
Claims 6, 8, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. US 20170361796. A method for controlling operations of safety devices of a vehicle includes: determining whether there is a possibility of a collision with a preceding vehicle on the basis of vehicle driving information; determining occupancy information of a passenger or a type of a passenger 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666